Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 32 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 32 appears to introduce an inlet location which is a different species from that already examined (see claim 14) and held to be constructively elected.  The different species will require different search queries/strategies.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 32 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/22/2022, with respect to the previous objection to the drawings have been fully considered and are persuasive.  Applicant has canceled claims 27 & 28 to obviate the issues.  The previous objection to the drawings have been withdrawn. 

Applicant’s arguments, see Remarks, filed 4/22/2022, with respect to the previous objections to claims 4-5, 15, & 26 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 4-5, 15, & 26 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 4/22/2022, with respect to the previous 112(b) rejections of claims 1, 4, 8, 14, & 23 have been fully considered and are persuasive.  Applicant has canceled claim 23, and Examiner agrees the issues associated with claims 1, 4, 8, & 14 have been addressed.  The previous 112(b) rejections of claims 1, 4, 8, 14, & 23 has been withdrawn. 



Applicant's arguments filed 4/22/2022 regarding the previous 112(b) rejection of claim 3 have been fully considered but they are not persuasive.
Applicant argues amendment to claim 3 addresses the issue.
Examiner respectfully disagrees.  While Examiner agrees the previous 112(b) issue was technically addressed, Examiner still has concerns regarding support for the amended claim language being supported.  Examiner considers the disclosure provides teachings the nozzles can be oriented in different directions and that the force in a second direction can counter/slow rotation in the first direction, the amended claim language appears to suggest that the rotatable disc can be rotated in both directions.  Examiner does not consider providing a counter-force/thrust in an opposing direction the same as rotating the rotatable disc in an opposing direction (e.g. the prevailing force will dictate the rotation direction).

Applicant's arguments filed 4/22/2022 regarding the previous 103 rejection of claim 1 under modified Vaishnav have been fully considered but they are not persuasive.
Applicant argues modified Vaishnav does not teach the base plate limitations of amended claim 1
Examiner respectfully disagrees.  Examiner agrees with Applicant that previous modified Vaishnav does not teach said limitation, but considers said limitations would be the obvious act of making separable (see MPEP 2144.04, “Making Separable”).  Separating a bottom half portion of Vaishnav’s base member 48 including liquid inlet tube 96 from the remaining top half portion of base member 48, and then fastening/coupling this bottom half portion to the top half of base member 48 would appear to read on the amendment.  

Special Definitions
Examiner notes the special definition(s) for the following terms:

approximately – when used with reference to an angle can mean within 15 degrees of the stated value (see specification, [0037])

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13-15, 21-22, 24-26, 29-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a housing” and then further recites “a base plate mounted to the base of the housing”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 5, housing 510, base plate 560, bottom portion 565.  specification, [0029], [0107]), and to Examiner’s best understanding, the base plate 560 is mounted to a bottom portion 565 of housing 510 to form the base of the housing.  Wouldn’t base plate 560 then constitute part of the housing 510?  While Examiner considers it clear that the base plate 560 is a distinct element from bottom portion 565, Examiner requires clarification as to whether the base plate 560 is actually distinct from housing 510 (see MPEP 2173.03, "Correspondence Between Specification and Claims").  Claim 1 as written presents the housing and base plate as distinct structural elements 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8, 13-15, 21-22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaishnav et al. (US 20190184942, “Vaishnav”) in view of Swain (US 20180272997).
Vaishnav teaches a sensor assembly with cleaning system comprising the following of claim 1 except where underlined:

For Claim 1:
A sensor comprising: 
a housing, the housing comprising a curved lens and a channel circumferentially positioned around a base of the housing (see Figures 3-5, sensor windows 32 & 58, housings 50 & 52, top caps 54, bottom caps 56, base member 48, groove 104).  Examiner interprets housings 50 & 52, in conjunction with base member 48, as reading on the collective housing.  Housings 50 & 52 include top caps 54, bottom caps 56, and sensor windows 32 & 58.  Groove 104 of base member 48 reads on the channel.  Examiner refers to Swain below regarding the curved lens, which appears to occupy a similar location to the sensor windows 32 & 58; 
a base plate mounted to the base of the housing;
a rotatable disc positioned within the channel, the rotatable disc configured to rotate around at least a portion of the housing within the channel (see Figures 3-5, annular member 34, projected surface 106.  [0042], [0050]); 
a plurality of nozzles positioned on the rotatable disc (see Figures 3-5, 7, & 9, liquid nozzles 36 & 94.  [0048]-[0050]); 
an inlet defined by the base plate, the inlet configured to receive a pressurized fluid (see Figure 5, liquid supply line 88, liquid inlet tube 96); and 
one or more fluid distribution ducts configured to direct the pressurized fluid from the inlet to the rotatable disc (see Figure 5, liquid outlet tubes 98.  [0045]); 
wherein when the pressurized fluid is provided to the inlet, the sensor causes the pressurized fluid to flow from the inlet through the one or more fluid distribution ducts to the rotatable disc (see [0045]); and 
wherein the rotatable disc directs the pressurized fluid onto at least a portion of the curved lens through the plurality of nozzles, thereby causing the rotatable disc to rotate around at least the portion of the housing (see [0050]).

While Vaishnav teaches cleaning LIDAR sensors (see Vaishnav’s [0001], [0027]), Vaishnav technically teaches spraying sensor windows 32 & 58, but not a curved lens per se.  Vaishnav also does not teach the base plate.

Regarding the base plate limitation(s), Examiner considers said limitation(s) would be the obvious act of making separable (see MPEP 2144.04, “Making Separable”).  Instead of a single integrated base member 48, separating a bottom half portion of Vaishnav’s base member 48 including a section of liquid inlet tube 96 from the remainder of base member 48, and then fastening/coupling this bottom half portion to the remaining top half portion of base member 48 would appear to read on the amendment.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vaishnav and more particularly to separate a bottom half portion of base member 48 which includes liquid inlet tube 96 from the remaining top half portion of base member 48 because said modification is the obvious act of making separable.  

Regarding the curved lens, Examiner however, considers it well-known for LIDAR sensors to have curved lens and to clean said lens using a spray, with Examiner referring to Swain (see Swain’s Figures 4-5, LIDAR sensor 14, heat sink and cleaning device 16, lens 50).  Vaishnav already teaches using LIDAR sensors  and replacing Vaishnav’s housings/sensor windows with a LIDAR sensor as taught by Swain constitutes a simple substitution (e.g. instead of sensor windows, the lens thereof is being cleaned directly) (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vaishnav and more particularly to replace Vaishnav’s housings/sensor windows with a LIDAR sensor as taught by Swain because said modification constitutes a simple substitution.  

Modified Vaishnav teaches claim 1.
Modified Vaishnav also teaches the following:

For Claim 2:
The sensor of claim 1, wherein the plurality of nozzles comprises a plurality of subsets of nozzles (see Vaishnav’s Figures 5 & 9, nozzles 36 & 94); and 
wherein the plurality of subsets of nozzles are symmetrically balanced around the rotatable disc (see Figures 5 & 9, nozzles 36 & 94).

Examiner notes the 112(a) rejection of claim 3:

For Claim 3:
The sensor of claim 1, wherein the plurality of nozzles comprise: 
a first nozzle configured direct the pressurized fluid onto the curved lens to rotate the rotatable disc in a first direction; and Page 2 of 10 
a second nozzle configured to direct the pressurized fluid onto the curved lens to rotate the rotatable disc in a second direction, the second direction being different than the first direction (refer to 112(a) rejection).  

To advance prosecution, if Applicant is intending to claim nozzles which are angled to produce a counterthrust (e.g. one set produces a force to drive the rotatable disc in a counterclockwise direction, and another set to produce a force to drive the rotatable disc in a clockwise direction), Examiner considers applying additional nozzles/orientations including those at angles which produce a counterthrust would provide additional spray coverages and impingement angles (see MPEP 2144.05, “Routine Optimization”).  One of ordinary skill in the art would know that rotation will still occur if the thrust produced by nozzles favoring one rotational direction is sufficient to overcome counterthrust produced by nozzles favoring the other rotational direction.  

Modified Vaishnav teaches claim 1.
Modified Vaishnav does not appear to teach the teach the following:

For Claim 4:
The sensor of claim 1, wherein one or more of the nozzles of the plurality of nozzles are positioned at an angle ranging from 55 degrees to 85 degrees relative to a radial direction.

Examiner however, takes Official Notice it is well-known to orient a nozzle to control the spray trajectory/targeting, as well as impingement/cleaning effects (see MPEP 2144.03, Reliance on Common Knowledge in the Art or "Well Known" Prior Art).  Orienting Vaishnav’s nozzles 36 & 94 with respect to the horizontal would provide a desired upwards/downwards trajectory/targeting and impingement effects. 
Examiner’s previously taken Official Notice is taken to be admitted prior art.  

Modified Vaishnav teaches claim 1.
Modified Vaishnav also teaches the following:

For Claim 7: 
The sensor of claim 1, wherein the rotatable disc is configured to glide within the channel (see [0050]).

Modified Vaishnav does not teach the following:

For Claim 8: 
The sensor of claim 1, wherein the pressurized fluid comprises a fluid pressurized to a pressure ranging from 70 psi to 90 psi.

Examiner however, considers that Vaishnav already teaches tampering pressure (see [0015], [0042].  Refer to “sufficient pressure”), and one of ordinary skill in the art would know to tamper with pressure so as to achieve sufficient/desired impingement cleaning effects, as well as necessary thrust for rotation (see MPEP 2144.05, “Routine Optimization”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vaishnav and more particularly for the arrive at the pressure as claimed because modification is considered routine optimization so as to achieve desirable/sufficient impingement cleaning effects and thrust for rotation.  

Modified Vaishnav teaches claim 1.
Modified Vaishnav also teaches the following:

For Claim 13: 
The sensor of claim 1, wherein the sensor comprises a spinning LIDAR sensor or a solid-state LIDAR sensor (see Vaishnav’s [0001], [0027]).

Modified Vaishnav teaches claim 1.
Examiner does not consider modified Vaishnav to teach the following:

For Claim 14:
The sensor of claim 1, wherein the inlet is positioned in a center of the base of the housing.

Examiner however, considers this to be an obvious rearrangement of parts of liquid inlet tube 96 of base member 48 (see MPEP 2144.04, “Rearrangement of Parts”).  Shifting the position of liquid inlet tube 96 to be centrally located and/or branch into liquid outlet tubes 96 towards the center still results in the supplied liquid being distributed by liquid outlet tubes 96 to annular-member passage 92.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify  Vaishnav and more particularly for liquid inlet tube 96 to be centrally located/branch into liquid outlet tubes 96 towards the center of base member 48 because said modification is an obvious rearrangement of parts still resulting in the distribution of liquid to annular-member passage 92.   

Modified Vaishnav also teaches the following:

For Claim 15:
The sensor of claim 1, wherein the pressurized fluid comprises a gaseous fluid or a liquid fluid (see Vaishnav’s [0040]-[0041]).

For Claim 21:
The sensor of claim 15, wherein the liquid fluid comprises windshield washer fluid, methanol, propylene glycol, antifreeze, or ethanol (see Vaishnav’s [0040]-[0041]).

For Claim 22:
The sensor of claim 15, wherein the gaseous fluid comprises air (refer to claim 15 rejection.  see Vaishnav’s [0040]-[0041]).

For Claim 25:
The sensor of claim 1, wherein the rotatable disc includes one or more fluid inlets in fluid communication with the channel (see Vaishnav’s Figure 5, annular-member passage 92).

For Claim 26:
The sensor of claim 1, wherein the housing comprises a cylindrical housing, and wherein the curved lens comprises a cylindrical lens (refer to claim 1 rejection.  see Vaishnav’s see Figures 3-5, sensor windows 32 & 58, housings 50 & 52, top caps 54, bottom caps 56.  see Swain’s Figures 4-5, LIDAR sensor 14, heat sink and cleaning device 16, lens 50).  Both Vaishnav and Swain teach the cylindrical housing.  Examiner had modified Vaishnav with Swain (e.g. instead of sensor windows, the lens thereof is being cleaned directly).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaishnav et al. (US 20190184942, “Vaishnav”) in view of Swain (US 20180272997) as applied to claim 1 above, and further in view of Zimmer et al. (US 20200398796, “Zimmer”).
Modified Vaishnav teaches claim 1.
Modified Vaishnav does not appear to teach the following:

For Claim 5:
The sensor of claim 1, wherein one or more of the nozzles of the plurality comprise one or more teardrop-shaped nozzles.

Zimmer however, teaches the shape of a nozzle affects the shape, velocity, and coverage of the liquid stream (see Zimmer’s [0012]).  Tampering with nozzle shape so to produce a desired velocity would constitute routine optimization in view of Zimmer (see MPEP 2144.05, “Routine Optimization”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vaishnav and more particularly to change the shape of nozzles 36 & 94 to be teardrop-shaped because said modification is routine optimization of the nozzle shape so as to achieve a desired shape, velocity, and coverage of the liquid stream.  

Claims 6, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaishnav et al. (US 20190184942, “Vaishnav”) in view of Swain (US 20180272997) as applied to claim 1 above, and further in view of Holt et al. (US 20020005440, “Holt”).
Modified Vaishnav teaches claim 1.
Modified Vaishnav does not appear to teach the following of nozzles 36 & 94:

For Claim 6: 
The sensor of claim 1, wherein a first nozzle of the plurality of nozzles is housed in a retaining ring on the rotatable disc; and 
wherein the first nozzle is configured to be independently moveable within the retaining ring.

Holt however, teaches an adjustable nozzle using a retaining ring (see Figure 4, spool 33.  [0046]).  Using an adjustable nozzle as taught by Holt would predictably allow variation of the spray orientation/trajectory ((see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vaishnav and more particularly to use an adjustable nozzle with a retaining ring as taught by Holt for Vaishnav’s nozzles 36 & 94 so as to allow adjustability/variation of the spray orientation/trajectory.  

Modified Vaishnav also teaches the following:

For Claim 29: 
The sensor of claim 6, wherein the one or more fluid distribution ducts are defined by the base plate (refer to claim 1 rejection in view of making separable).  The bottom half of base member 48 defines a lower portion of liquid outlet tubes 98.  

For Claim 30: 
The sensor of claim 1, wherein one or more of the plurality of nozzles are press-fit into the rotatable disc (see Holt’s [0046]).  Holt teaches retaining spool 33 in housing 32 via a snap-fit.

Claims 24 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaishnav et al. (US 20190184942, “Vaishnav”) in view of Swain (US 20180272997) as applied to claim 1 above, and further in view of Rice (US 20180015907).
Modified Vaishnav teaches claim 1.
Vaishnav does not appear to teach the following:

For Claim 24:
The sensor of claim 1, wherein the rotatable disc comprises a plastic material.

Rice however, teaches forming a raised lip structure for a LIDAR sensor of plastic (see Rice’s Figures 3a-3h, raised lip structure 323.  [0051]).  Examiner compares Vaishnav’s annular member 34 & base member 48 as collectively forming a similar structure to Rice’s raised lip and constructive said components of plastic would be a predictable variation of Vaishnav (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vaishnav and more particularly to construct annular member 34 and base member 48 of plastic because Rice teaches constructing a similar raised lip structure from plastic and said modification would yield a predictable variation thereof.  

Modified Vasihnav teaches claim 1.
Modified Vaishnav does not appear to teach the following:

For Claim 31:
The sensor of claim 1, wherein the base plate comprises a metal material.

Examiner however, considers it well-known to construct housing components associated with camera/sensor cleaning to be made of plastic, metal, ceramic, etc. and refers to Rice (see Rice’s Figure, camera cleaning device 200, housing structure 210.  [0038]) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vaishnav and more particularly for base member 48 to be constructed of metal because such material is commonly used for the housing components of camera/sensor cleaning equipment in view of Rice.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718